 SPECTOR FREIGHT SYSTEM, INC.43CONCLUSIONS OF LAW1.Amalgamated Plastic Toys& NoveltyWorkers,Local 44,I.B.P.M.O.E., Ind., isa labor organization within the meaning of Section 2(5) of the Act.2.By refusing and continuing to refuse to bargaincollectively with the aforesaidUnionas the exclusive representative of its production and' maintenance employees atitsNew York, New York,plant,located at371 Broadway, New York City (exclud-ing office clerical employees,professional employees,guards, and supervisors asdefined by the Act whoseservices may be paid for or utilizedby the Respondent), theRespondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a) (5) ofthe Act.3.By refusing and continuing to refuse to bargainwith the said Union,as afore-said,the Respondent has interferedwith andcontinuesto interfere with the rightsguaranteed to its employees under Section 7of the Act, and therebyhas engaged inand is engaging in an unfair labor practicewithin themeaning of Section 8 (a) (1) ofthe Act.4.The Respondent,by interrogating his employees concerning their membership inand theiractivities on behalf ofthe Union,by warning them to refrain from becomingmembersof theUnion or giving any assistanceto the Union,by threatening em-ployeeswith dischargeif they adhere to theUnion or remain membersof the Union,by promising employees economic benefitsand otherbenefitsif they did not join orassist theUnion, and byoffering, promising,and granting to its employees wageincreases,vacationpay, and otherbenefitsif they refusedto join theUnion, and bygranting increases of pay to certain employees in an effort to discourage membershipin the Union,has interfered with, restrained,and coerced his employees in the rightsguaranteedto them bySection7 of the Act,and has violated Section 8 (a) (1) of theAct byengaging in such prohibited activities.5.The above-described labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Spector Freight System,Inc.andPaul H. ConradLocal 600,Highway & City Freight Drivers, Dockmen & Help-ers, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandPaulH. Conrad.Cases Nos. 14-CA-1783 and 11N-CB-550.March 5,1959DECISION AND ORDEROn December 12, 1958, Trial Examiner Max M. Goldman issuedhis Intermediate Report in the above-entitled proceedings, findingthat the Respondent Company and the Respondent Union had en-gaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent Company and theRespondent Union filed exceptions to the Intermediate Report andsupporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.3 Pursuant to the provisions of Section3'(b)of the Act,the Board has delegated itspowers in connectionwith thesecases to athree-memberpanel [Members Rodgers, Jenkins,and Fanning].123 NLRB No. 3. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are herebyaffirmed.The Board has considered the Inter-mediate Report, the exceptionsand briefs,and the entirerecord inthese cases,and hereby adopts the findings,2conclusions,and recom-mendations of theTrial Examiner.We concur in the Trial Examiner's finding that the RespondentUnion and the Respondent Company violated Section 8 (b) (2) and(1) (A), and 8(a) (3) and (1), respectively, by the discharge of PaulH. Conrad for failure to pay dues for October 1957, a month duringwhich he was not employed by the Company. The Union concedesthat, if it had caused the Company to terminate Conrad for thisreason, it Would stand in violation of the Act under the Board'sdecision inMurphy's Motor Freight, Inc.'However, the Union con-tends that Conrad was discharged, not because he failed to pay pre-hire dues for October, but because he declined to pay a reinstatementfee occasioned by his suspension from the Union for being in arrearsof dues for the 3-month period from October through December 1957.In reliance upon our decision inFood Machinery and Chemical Cor-poration 4and related cases,5 the Union argues that it could lawfullycondition Conrad's employment upon payment of the reinstatementfee.Like the Trial Examiner, we are satisfied on the record before usthat the Union's insistenceupon Conrad's discharge was predicatedupon his nonpayment of the October prehire dues and that theCompany was fully apprised that the discharge was demanded forthis reason.However, even were we to assume that the dischargeresulted from Conrad's refusal to pay the reinstatement fee, we wouldstillfind that the termination of his employment was violative of theAct.Unlike the cases relied upon by the Union, Conrad's loss of goodstanding in the Union was based in part upon his failure to pay dueswhich accrued during the prehire period of October.The fee whichthe Union sought to exact from Conrad therefore resulted from thecomputation of back dues for a period during which Conrad was underno statutory obligation to remit such dues to the Union in order to keephis job.InLocal 140, Bedding, Curtain c1 Drapery Workers Union(The Englander Company, Inc.),6the Board stated that there is nosignificant difference between a union demanding the discharge of an2We adopt the Trial Examiner's finding that the Respondent Union violated Section8(b) (1) (A) by threatening Pan] H. Conrad with loss of employment if he did not paydues for October, November, and December, 1957, at the rate of $6 rather than $5 permonth because he had not timely proffered dues for those months. In so doing, we relyupon our decision inThe Great Atlantic it Pacific Tea Company(Pittsburgh Bakery),110 NLRB 918,rather than theBakery and Confectionery Workers'case cited by theTrial Examiner, and find that the additional sum which the Union sought to exactfrom Conrad constituted an "assessment."$ 113 NLRB 524, enfd. 231 F. 2d 654 (C.A. 3).99 NLRB 1430.e Adel Precision Products,Division of General Metals Corporation,120 NLRB 1223;Hub ley Manufacturing Company,121 NLRB 170.6 109 NLRB 326. SPECTOR FREIGHT SYSTEM, INC.45employee who lost membership in good standing for failing to paydueswhich accrued during a period when there was no statutory obli-gation to maintain such membership as a condition of employment,and demanding the discharge of an employee who lost good standingonly because the union took into account dues which accrued during aperiod when the employee could not lawfully be required to pay themto retain his employment."In both instances,"the Board noted, "theemployees are penalized for not paying dues at a time when they werelegally privileged to refuse to do so without jeopardizing their jobs." 7We believe that the decision inLocal 140controls our dispositionof this issue.Accordingly, we find that, even if Conrad's loss of em-ployment was attributable to his failure to pay the reinstatement fee,his discharge for this reason was, under the circumstances herein, vio-lative of Section 8(b) (2) and (1) (A), and 8(a) (3) and (1).ORDERUpon the basis of the entire record in these proceedings, andpursuant to Section 10(c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that :I.The Respondent Company, Spector Freight System, Inc., St.Louis, Missouri, its officers, agents, successors, and assigns, shall :A. Cease and desist from :(1)Encouraging membership in the Respondent Union or in anyother labor organization by discharging any of its employees or dis-icriminating in any other manner in regard to their hire or tenure ofemployment,or any term or condition of their employment,except tothe extent authorized by Section 8(a) (3) of the Act.(2) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized by Section 8(a) (3)of the Act.B. Take the following affirmative action, which the Board findswill effectuate the policiesof the Act :(1)Offer reinstatement to Paul II. Conrad in the manner set forthin the section of the Intermediate Report entitled"The Remedy."(2)Jointly and severally with the Respondent Union, make PaulH. Conrad whole for any loss of pay he may have suffered by reasonof their discrimination against him in the manner set forth in thesection of the Intermediate Report entitled"The Remedy."(3)Preserve and make available to the Board or its agents allrecords necessary to insure expeditious compliance with this Order.7Id. at p. 328. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)Post at its facilities in St. Louis, Missouri, copies of the noticeattached hereto marked "Appendix A." 8 Copies of said notice, tobe furnished by the Regional Director for the Fourteenth Region,shall, after being duly signed by the Respondent Company, be postedby it immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken by the Respondent Company to insurethat said notices are not altered, defaced, or covered by any othermaterial.(5)Post at the same places and under the same conditions as setforth in (4) above, and as soon as they are forwarded by the RegionalDirector, copies of the Respondent Union's notice herein, marked"Appendix B."(6)Notify the Regional Director for the Fourteenth Region inwriting, within 10 clays from the date of this Order, what steps theRespondent Company has taken to comply herewith.II.The Respondent Union, Local 600, Highway & City FreightDrivers, Dockmen & Helpers, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, St. Louis, Missouri, its officers, representatives, agents,successors, and assigns, shall:A. Cease and desist from :(1)Causing or attempting to cause the Respondent Company, itsofficers, agents, successors, or assigns, or any other employer, todiscriminate against its employees in violation of Section 8(a) (3).(2)Restraining or coercing the employees of the RespondentCompany, or any other employer, by threatening to enforce anyprovision of its constitution or bylaws in such a way as to conditionemployment upon the payment of sums equivalent to assessments orfines for nonpayment of periodic dues, or to condition employmentupon payment of a reinstatement fee predicated upon a prehirearrearage in violation of Section 8(b) (1) (A) of the Act.(3) In any like or related manner restraining or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act,including the right to refrain from engaging in any or all theactivities guaranteed thereunder, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized by Sec-tion 8(a) (3) of the Act.B. Take the following affirmative action which the Board findswill effectuate the policies of the Act:8In the event that this Order is enforced by a decree of a united States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder." SPECTOR FREIGHT SYSTEM, INC.47(1)Notify the Respondent Company and Paul H. Conrad, inwriting, that it withdraws all objections to the employment ofConrad and that it requests the Respondent Company to offer Conradimmediate and full reinstatement to his former or substantiallyequivalent position.(2)Jointly and severally with the Respondent Company, makePaul H. Conrad whole for any loss of pay he may have suffered byreason of their discrimination against him in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(3)Post at its offices and meeting halls in St. Louis, Missouri,copies of the notice attached hereto marked "Appendix B."'Copies of said notice, to be furnished by the Regional Director forthe Fourteenth Region, shall, after being duly signed by the Respond-ent Union's representative, be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafterin conspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced, or covered by anyother material.(4)Promptly mail to the Regional Director for the FourteenthRegion signed copies of Appendix B for posting by the RespondentCompany at its St. Louis, Missouri, facilities.(5)Notify the Regional Director for the Fourteenth Region inwriting, within 10 days from the date of this Order, what steps theRespondent Union has taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that:WE WILL NOT encourage membership in Local 600, Highway &City Freight Drivers, Dockmen & Helpers, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization of ouremployees, by discriminating against our employees in any man-ner in regard to their hire or tenure of employment, or any term orcondition of employment, except to the extent permitted underSection 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rights 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDguaranteed them under Section 7 of the Labor Management Rela-tions Act, including the right to refrain from any or all of theactivities guaranteed thereunder, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL offer Paul H. Conrad immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of pay suffered as resultof the discrimination against him.All our employees are free to become, remain, or to refrain frombecoming or remaining members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8(a) (3) ofthe Act.SPECTOR FREIGHT SYSTEM, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 600,HIGHWAY & CITY FREIGHTDRIVERS, DOCKMEN & HELPERS, AFFILIATEDWITHINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause Spector Freight System,Inc., its officers, agents, successors, or assigns, or any other em-ployer, to discriminate against employees in regard to their hire ortenure of employment, or any term or condition of employment, inviolation of Section 8 (a) (3) of the Labor Management RelationsAct.WE WILL NOT threaten to enforce any provision of the constitu-tion or bylaws in such a way to condition employment upon thepayment of sums equivalent to assessments or fines for nonpay-ment of periodic dues, or to condition employment upon the pay-ment of a reinstatement fee arising out of a prehire arrearage inviolation of Section 8 (b) (1) (A) of the Act. SPECTOR FREIGHT SYSTEM, INC.49WE WILL NOT in any like or related manlier restrain or coerceemployees in the exercise of the rights guaranteed under Section7 of the Act, including the right to refrain from engaging in anyor all of the activities guaranteed thereunder, except to the extentthat such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act.WE WALL notify Spector Freight System, Inc. in writing thatwe have no objection to the employment of Paul H. Conrad, andwe will make him whole for any loss of pay suffered as a result ofthe discrimination against him.LOCAL 600, HIGHWAY & CITY FREIGHT DRIVERS,DOCIKMEN & HELPERS, AFFILIATEDWITHINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Paul H. Conrad, an individual, herein called the ChargingParty, the General Counsel, by the Regional Director for the Fourteenth Region(St.Louis,Missouri), of the National Labor Relations Board, herein called theBoard, issued his complaint dated June 23, 1958, against the Respondents, SpectorFreight System, Inc., herein called the Company, and Local 600, Highway & CityFreight Drivers, Dockmen & Helpers, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, alleging that the Respondents respectively violated Section 8 (a) (1) and (3),Section 8(b)(1)(A) and (2), and Section 2(6) and (7) of the Act.Copies of thecharge, an order consolidating the cases, the complaints, and a notice of hearing wereduly served upon the Respondents and the Charging Party. The Respondents' respec-tive answers deny the commission of unfair labor practices.Pursuant to notice, a hearing was held before the Trial Examiner on July 15 andOctober 22, 1958, at St. Louis.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues wasafforded the parties.The parties waived oral argument.Only the General Counselfiled a brief with the Trial Examiner.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Missouri corporation, is engaged in the transportation of generalcommodities.Itmaintains its principal office in Chicago, Illinois, and operatesfreight terminals in a number of other States, including one at St. Louis, Missouri, thefacility involved in this proceeding.During the calendar year 1957, the Companyperformed services outside the State of Illinois valued in excess of $50,000, and5 0 88' 89-6 0-vol. 123-5 50DECISIONSOF NATIONALLABOR RELATIONS BOARDtransported goods valued in excess of $1,000,000 in several States of the UnitedStates.It is found that the Company is engaged in commerce within themeaningof the Act.If.THE LABOR ORGANIZATION INVOLVEDLocal 600, Highway & City Freight Drivers, Dockmen & Helpers, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The eventsThe Charging Party, Paul H. Conrad, has been a driver and member of the Uniona number of years and was hired by the Company as an over-the-road driver onNovember 6, 1957, after he was unemployed during October. The Company and theUnion are under a contract which contains union-security and checkoff provisions.The Company discharged Conrad on February 3, 1958, at the Union's request whenthe Union informed the Company that Conrad had failed to pay dues for October,November, and December, 1957, and had failed to comply with the union-securityprovision of the contract.When Conrad was hired by the Company he executed a checkoff authorizationcard submitted to him by Supervisor John J. Lloyd.This checkoff card authorizesthe Company to deduct $5 from Conrad's pay as dues and remit that amount tothe Union on a monthly basis.'Conrad did not pay dues directly to the Union in November or December and nodues were deducted from Conrad's pay and remitted to the Union for those 2 months.According to Lloyd, he informed Conrad when Conrad was hired that Conradwould have to pay November and December dues directly to the Union, and thatbeginning in January, the Company would deduct dues on a quarterly basis in advanceand remit the dues to the Union. Conrad denied that he was so informed by Lloyd.In the Trial Examiner's view, this issue need not be resolved.On January 1, 1958, Conrad asked Acel Wilson, head line dispatcher for theCompany, why dues deduction had not been made from his paycheck and Wilsonreplied that the deductions would probably be made from the following week's check.According to Patrick M. Neary, secretary-treasurer of the Union, on December31, in accordance with the Union's constitution and bylaws, an entry was made onConrad's account card that Conrad had been suspended as he had not paid duesfor 3 months, the last dues entry having been made in September.By draft andcovering letter of January 2, the Company in accordance with a practice of severalyears' standing of making quarterly dues deductions in advance, remitted to the Unionfor Conrad, among other employees, $15 as dues with the designation that it wasfor the months of January, February, and March.On January 6, the Union madethree entries on Conrad's account card each entry showing dues payment of $5.The entries did not allocate these payments to any particular month as did the priorentries on the account card.The Union acknowledged to the Company receipt ofthe funds and noted on that document that Conrad had been suspended.On January 8, after Lloyd had received a telephone call from the Union regardingConrad, Lloyd informed Conrad that an officer of the Union wanted to see him,and that Conrad could not go out on a trip until he had contacted and cleared withthe Union.Later that day Conrad met with Neary at the Union's office.There is a conflict as to precisely what occurred between Conrad and Neary intheir differences as to what Conrad owed the Union as expressed at the January 8meeting and also at a postdischarge meeting on February 4. It is sufficient to findthat at the January 8 meeting Neary took the position that in accordance with thebylaws he sought dues from Conrad at the rate of $6 a month instead of $5 a monthbecause payment was being made after the first of the month for either 2 months(November and December) or for 3 months (October, November, and December).Further, Neary insisted that Conrad also owed a reinstatement fee of $60 because ofhis failure to pay dues for October, November, and December.Nearly explainedthat the least the Union would accept was $72, a $60 reinstatement fee, and dues forNovember and December at the rate of $6 for each month.Conrad took the posi-1The text of the card reads as follows :I,the undersigned employee of this Company,do hereby irrevocably authorize myemployer to deduct the sum offivedollars from my pay for dues to be remitted tothe Secretary-Treasurer of the Teamsters Local No. 600 in ample time to reach theiroffice on or before the first of the month. SPECTOR FREIGHT SYSTEM, INC.51tion that he was not obligated to pay the reinstatement fee and that he was notLiable for October dues as he was then unemployed.At the close of the January8meeting, at Conrad's request, Neary called Lloyd and told Lloyd to continue toemploy Conrad, that there was some discrepancy, and that he was certain that theywould get it straightened out.Conrad returned to work and made no payment to the Union on or after January 8.By letter to the Company dated January 30, the Union sought Conrad's dischargefor failure to comply with the union-security provision of the contract.The Union'spresident also informed the labor relations director of the Company that Conrad'sdischargewas requested because of Conrad's failure to pay dues for October,November, and December, 1957.On February 3, Lloyd informed Conrad that hewas discharged.Within the next few days at Conrad's request the Union refunded$15, the amount which the Company had deducted from Conrad's pay and hadremitted to the Union.B. The conclusionsAs already found, the Union informed the Company that it requested Conrad'sdischarge under theunion-security provision of the contract for dues delinquencyarising out of his failure to pay dues for October, November, and December, 1957,.and the Company fulfilled the Union's request.Conrad not having been hired untilNovember, it is found, as the discharge to the Company's knowledge was basedupon Conrad's failure to pay dues for October, a prehire period, that by the dischargeof Conrad on February 3, 1958, the Company and the Union violated Section8 (a) (3) and 8(a) (1) and Section 8 (b) (2) and 8 (b) (1) (A) of the Act, respectively.2As also found, as Conrad failed to pay dues for October, November, andDecember, the Union Viewed Conrad as a suspended member and insisted upon hispayment of a reinstatement fee of $60.The demand to Conrad for a reinstatementfee havingarisenout of a prehire arrearage, namely failure to pay dues for October,and the Union having thereby threatened Conrad with loss of good standing andloss of employment with the Company, it is found that the Union engaged inrestraint and coercion in violation of Section 8(b)(1)(A) of the Act.3It is further found, for the reasons stated by the Board inBakery and ConfectioneryWorkers' International Union, Local 12, etc. (National Biscuit Company),4thatby insisting to Conrad that he pay dues at the rate of $6 a month instead of $5 amonth because payment was being made after the first of the month, therebythreatening Conrad with loss of good standing and loss of employment with theCompany, the Union engaged in restraint and coercion in violation of Section8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inconnection with the operations of the Company described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYIthaving been found that the Respondents have engaged in unfair labor prac-tices, it will be recommended that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Ithaving been found as set forth in the section entitled "The Conclusions,"that the Company and the Union violated Section 8(a)(3) and (1), and Section8(b) (2) and (1) (A) of the Act, respectively, by discharging Paul H. Conrad onFebruary 3, 1958, it will be recommended, among other things, that the Companyoffer Conrad immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority or other rights and privilegesin accordance with theChase National Bankcase (65 NLRB 827), and that theCompany and the Union jointly and severally make Conrad whole for any loss.of pay he may have suffered from the date of his unlawful discharge to the dateof the Company's offer of reinstatement. Such losses of pay shall be computedin accordance with the Board'sWoolworthformula (90 NLRB 289).2iliurphy'sMotor Freight, Inc.,113 NLRB 524, enfd. 231 F. 2d 654 (C.A. 3).'Local 140, Belding, Curtainc0Drapery Workers, etc. (The Englander Company, Inc.),:109 NLRB 326, andMurphy's Motor Freight,supra.4 115 NLRB 1542. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDIt having been further found that the Union violated Section 8(b) (2) and (1) (A)of the Act by threatening to enforce provisions of its constitution or bylaws in sucha way as to condition employment on the payment of sums equivalent to assessmentsor fines for nonpayment of periodic dues, and to condition employment on thepayment of a reinstatement -fee -predicated upon a prehire arrearage, it will berecommended, among other things, that the Union cease and desist from engagingin this conduct.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 600, Highway & City Freight Drivers, Dockmen & Helpers, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization within the meaning of the Act.2.The Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b)(1)(A) and (2) of the Act.3.The Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (a)(3) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]IllinoisFarm Supply CompanyandFrancis J. Evanchik, Peti-tioner.Case No. 13-RD-370.March 5,1959DECISION AND DIRECTION OF ELECTIONUpon a decertification petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held before Richard B.Simon, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theInternational Association of Machinists, AFL-CIO, and the Ameri-can Federation of Grain Millers, AFL-CIO, which were certified bythe Board on November 19, 1957, as the joint representative of theEmployer's employees, are no longer such representative.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.American Federation of Grain Millers, AFL-CIO (hereinaftercalled Grain Millers), and International Association of Machinists,AFL-CIO (hereinafter called IAM), were jointly certified Novem-1District 50, United Mine Workers of America, intervened at the hearing on the basisof a card showing.123 NLRB No. 7.